Citation Nr: 9907957	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-28 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

2.  Entitlement to an increased (compensable) rating for 
otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Notice of Disagreement was received in 
August 1997.  The RO issued a Statement of the Case in 
September 1997, and the veteran perfected his appeal by with 
a substantive appeal received in October of that same year.

The Board notes that the veteran's substantive appeal 
included a request for a personal hearing before a member of 
the Board sitting at the RO.  The veteran subsequently 
indicated that he wished to appear at a hearing before an RO 
hearing officer instead, and an RO hearing was scheduled for 
January 1998.  However the veteran indicated that he was 
unable to attend the hearing due to recuperation from a back 
surgery.  In correspondence dated in January 1998, the 
veteran's representative indicated that the veteran was still 
interested in a hearing, but it would be about four months 
before the veteran could consider that option.  The 
representative further stated that the veteran would contact 
the RO later for rescheduling.  The veteran has not contacted 
the VA to reschedule, and the veterans' representative did 
not request a hearing in either the June 1998 Statement of 
Accredited Representation in Appealed Case (VA Form 646), or 
in a June 1998 Informal Hearing Presentation.  Accordingly, 
the Board proceeds on basis that the veteran no longer 
desires a RO hearing.


FINDINGS OF FACT

1.  The veteran's service-connected right ear hearing loss 
results in Level I auditory acuity.

2.  The veteran's service-connected otitis media is not shown 
to be productive of a suppurative process.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for right ear hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998).

2.  The criteria for entitlement to a compensable rating for 
otitis media have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155.  Where entitlement to compensation has already been 
established and an increase in disability ratings is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran asserts that his disabilities are more severely 
disabling than reflected by the disability evaluations 
assigned.  In particular, he asserts that he has difficulty 
hearing, especially if there is any background noise.  His 
hearing loss has become so severe that he must wear a hearing 
aid constantly.  Further, he maintains that he suffers from 
earaches in the spring and fall.  Therefore, he argues that 
he is entitled to a higher evaluation for both his right ear 
hearing loss and otitis media.  He also argues for 
application of the benefit of the doubt rule.

I.  Right Ear Hearing Loss.

Service connection was established for right ear hearing loss 
by rating decision dated in May 1976, and a noncompensable 
rating was assigned.  The noncompensable rating remains in 
effect, and the veteran contends that his hearing loss has 
increased in severity so as to warrant a compensable 
evaluation. 

The clinical evidence pertaining to the veteran's right ear 
hearing loss consists of a VA audiological examination 
conducted in June 1997.  The report of this examination shows 
an average decibel loss of 43 in the right ear with speech 
recognition ability of 94 percent.  There was an average 
decibel loss of 44 in the veteran's nonservice-connected left 
hear with speech recognition ability of 92 percent.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from right ear 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated from level I for slightly impaired 
hearing acuity through level XI for profound deafness.  In 
situations where service connection has been granted only for 
hearing loss involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal or level 
I.  38 C.F.R. §§ 3.383(a)(3), 4.14.  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. 
§ 4.87 and Part 4, Codes 6100 to 6101.  Further, "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's examination results yields a numerical 
designation of I for the right ear (between 92 and 100 
percent speech discrimination and between 42 and 49 average 
puretone decibel loss).  Assuming level I hearing for the 
nonservice connected left ear and entering the category 
designation for the right ear into Table VII produces a 
noncompensable disability evaluation under Diagnostic Code 
6100.  Finally, while the Board acknowledges the veteran's 
account of wearing hearing aids, the Board would point out 
that the pertinent schedular criteria set forth above 
contemplates improvement which is achieved through the 
wearing of a hearing aid.  See 38 C.F.R. § 4.86.  
Accordingly, the Board can only conclude that the veteran's 
right ear hearing loss was properly assigned a noncompensable 
evaluation under Diagnostic Code 6100; hence, an increased 
evaluation is not warranted.

II.  Otitis Media.

The veteran was granted service connection for otitis media 
in August 1947.  He was assigned a noncompensable evaluation.  
That rating remains in effect.

The clinical evidence relating to the veteran's otitis media 
consists of the June 1997 VA examination mentioned above.  At 
that examination, the veteran reported that otitis media had 
first been diagnosed while he was in service.  He was noted 
to have persistent ear perforation while in the service.  
Upon examination, the veteran had normal auricles 
bilaterally.  His external canals were clear and free of 
cerumen bilaterally.  The canals were nonerythematous 
bilaterally and there were no signs of pathology of the 
external canals.  The tympanic membrane on the right had an 
approximately 4-mm monomeric membrane superiorly and 
posteriorly.  There was some tympanosclerosis inferiorly and 
anteriorly noted of the drum.  Both drums were mobile on 
pneumatoscopy.  The middle ear appeared to be free of disease 
bilaterally.  There appeared to be no active chronic ear 
disease or infection of the middle or inner ear.

The veteran's otitis media has been rated under 38 C.F.R. § 
4.87a, Diagnostic Code 6200.  Under Diagnostic Code 6200, a 
10 percent rating is warranted for chronic otitis media, 
suppurative, during the continuance of the suppurative 
process.  However, the record includes no medical evidence of 
a suppurative process.  The external canals were clear and 
the middle ear appeared to be free of disease bilaterally.  
Therefore it is the decision of the Board that the veteran's 
symptomatology is more accurately reflected by a 
noncompensable evaluation.  

The Board notes here that the veteran has argued that the 
examination, conducted in the summer, did not adequately 
reflect the severity of his disability because he experiences 
flare ups and drainage during the spring and fall.  However, 
based on the totality of the evidence presented in the 
record, the Board must find that the preponderance of the 
evidence is against entitlement to a compensable rating.  
Should the veteran's otitis media increase in severity, he 
may always advance a new claim for an increased rating.   

Conclusion.

In reaching the determinations as to both issues on appeal, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for favorable resolution of the issues on 
appeal. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




- 5 -


- 6 -


